DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 7, 8, 11, 15, and 18 of U.S. Patent No. 8,418,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application merely substitutes the term “delivery type” for “device”.
Oustanding application claim 43
U.S. Patent No. 8,418,206 claim 1
A method for allowing media content to be automatically assigned to a delivery type among a plurality of delivery types available in a media network, the method comprising:
A method for automatically assigning one or more devices among a plurality of devices in a user's media network as a destination for media content, the method comprising:
receiving a user input selecting media content;
…receiving a user input identifying media content;
determining which one of the plurality of delivery types is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the plurality of delivery types to a content attribute of the selected media content;
in response to receiving the media content at the future time, automatically determining which one of the plurality of devices is associated with a rule that is satisfied by the identified media content by comparing the at least one condition of each rule associated with each of the plurality of devices to attributes of the identified media content
delivery type associated with the rule as the destination of the selected media content; and
in response to determining the rule is satisfied by the identified media content, automatically assigning the determined device associated with the satisfied rule as the destination of the identified media content, and
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of delivery types, automatically assigning a default delivery type as the destination of the selected media content.
in response to determining the rule fails to be satisfied by the identified media content for any of the plurality of devices, automatically assigning a default device as the destination of the identified media content.


Claim 53 of the outstanding application claims a corresponding system to the method of claim 43 and is similarly anticipated by claim 1 of U.S. Patent No. 8,418,206.

Regarding claims 44 and 54, the rule is defined by a user input, the user input comprising an identification of a device and at least one condition that must be satisfied by the media content for the identified device to be assigned as a destination device for the media content, wherein the at least one condition comprises at least one attribute that is an attribute associated with media content. 
Claim 1 of U.S. Patent No. 8,418,206 further states “receiving user inputs defining a rule for each of the plurality of devices in the user's media network, wherein each rule includes an identification of its associated device and at least one condition that must be satisfied by media content, received at a future time, for the identified device to be assigned as a destination device for the media content, 

Regarding claims 45 and 55, the method and system further comprises determining whether the user specified a destination device for the selected media content; and assigning the specified destination device as a storage destination for the selected media content if a destination device is specified.
As stated above, claim 1 of U.S. Patent No. 8,418,206 further states “receiving user inputs defining a rule for each of the plurality of devices in the user's media network, wherein each rule includes an identification of its associated device and at least one condition that must be satisfied by media content, received at a future time, for the identified device to be assigned as a destination device for the media content, wherein the at least one condition comprises at least one attribute that must be associated with the media content”.

Regarding claims 46 and 56, the method and system further comprises receiving a user input selecting media content comprises receiving a user input identifying media content for recording.
Claim 2 of U.S. Patent No. 8,418,206 states “receiving a user input identifying media content comprises receiving a user input identifying media content for recording.”

Regarding claims 47 and 57, the method and system further comprises receiving a user input selecting media content comprises receiving the user input at a device that is associated with the network.


Regarding claims 48 and 58, the method and system further comprises the rule is stored on a device in the media network.
Claim 15 of U.S. Patent No. 8,418,206 states “the rule is stored in each of the plurality of devices in the user's media network.”

Regarding claims 49 and 59, the method and system further comprises automatically assigning the identified delivery type to store the selected media content.
Claim 4 of U.S. Patent No. 8,418,206 states “wherein automatically assigning the determined device associated with the satisfied rule as the destination of the identified media content comprises automatically assigning the determined device to record the identified media content.”

Regarding claims 50 and 60, the method and system further comprises receiving a user input identifying stored media content for transferring.
Claim 7 of U.S. Patent No. 8,418,206 states “wherein receiving a user input identifying media content comprises receiving a user input identifying stored media content for transferring to the determined device.”

Regarding claims 51 and 61, the method and system further comprises automatically assigning a second delivery type for the selected media content.


Regarding claims 52 and 62, the method and system further comprises each delivery type in the plurality of delivery types is suitable as delivery type for the selected media content.
Claim 8 of U.S. Patent No. 8,418,206 states “wherein the plurality of devices are equally suited as destinations for the identified media content.”

Claims 43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,307,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application merely substitutes the term “delivery type” for “device”.
Oustanding application claim 43
U.S. Patent No. 9,307,281 claim 1
A method for allowing media content to be automatically assigned to a delivery type among a plurality of delivery types available in a media network, the method comprising:
A method for allowing media content to be automatically assigned to a device among a plurality of devices belonging to a home media network of a user, the method comprising:
receiving a user input selecting media content;
receiving, using processing circuitry, a user input selecting media content;
determining which one of the plurality of delivery types is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the delivery types to a content attribute of the selected media content;
device in the home media network and includes a condition that comprises at least one media content attribute;
in response to determining that the rule is satisfied by the selected media content, automatically assigning the delivery type associated with the rule as the destination of the selected media content; and
in response to determining that the rule is satisfied, automatically assigning, using processing circuitry, the identified device of the selected home media network of the rule that applies to the selected home media network as the storage destination of the selected media content.
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of delivery types, automatically assigning a default delivery type as the destination of the selected media content.
(Claim 9) … automatically assigning a default device as the destination of the selected media content in response to determining that the rule fails to be satisfied by the selected media content for any of the plurality of devices belonging to the selected home media network.


Claim 53 of the outstanding application claims a corresponding system to the method of claim 43 and is similarly anticipated by claims 1 and 9 of U.S. Patent No. 9,307,281.

Claims 43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,736,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application merely substitutes the term “delivery type” for “device”.
Oustanding application claim 43
U.S. Patent No. 9,736,527 claim 1
delivery type among a plurality of delivery types available in a media network, the method comprising:
A method for allowing media content to be automatically assigned to a device among a plurality of devices belonging to a home media network, the method comprising:
receiving a user input selecting media content;
receiving a user input selecting media content;
determining which one of the plurality of delivery types is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the plurality of delivery types to a content attribute of the selected media content;
determining which one of the plurality of devices is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the plurality of devices to a content attribute of the selected media content;
in response to determining that the rule is satisfied by the selected media content, automatically assigning the delivery type associated with the rule as the destination of the selected media content; and
in response to determining that the rule is satisfied by the selected media content, automatically assigning the device associated with the rule as the destination of the selected media content; and
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of delivery types, automatically assigning a default delivery type as the destination of the selected media content.
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of devices, automatically assigning a default device as the destination of the selected media content.


.

Claims 43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,158,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application merely substitutes the term “delivery type” for “device”.
Oustanding application claim 43
U.S. Patent No. 10,158,910 claim 1
A method for allowing media content to be automatically assigned to a delivery type among a plurality of delivery types available in a media network, the method comprising:
A method for allowing media content to be automatically assigned to a device, the method comprising:
receiving a user input selecting media content;
receiving a user input selecting a media asset;
determining which one of the plurality of delivery types is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the plurality of delivery types to a content attribute of the selected media content;
determining that the first rule and the second rule are both satisfied by the media asset;
(claim 2)
The method of claim 1, wherein defining a rule comprises receiving, from the user, an identification of a device and at least one condition that must be satisfied by the media content for the identified device to be assigned as the storage destination for the media content, wherein the at least one condition comprises at 
delivery type associated with the rule as the destination of the selected media content; and
in response to determining that the first and second rules are both satisfied by the media asset, automatically determining which one of the first and second devices to assign as the storage destination of the media asset
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of delivery types, automatically assigning a default delivery type as the destination of the selected media content.
…instead of assigning both the first and second devices as the storage destinations of the media asset.


Claim 53 of the outstanding application claims a corresponding system to the method of claim 43 and is similarly anticipated by claims 1 and 2 of U.S. Patent No. 10,158,910.

Claims 43 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,791,362. Although the claims at issue are not identical, they are not patentably distinct from each other.
Oustanding application claim 43
U.S. Patent No. 10,791,362 claim 1
delivery type among a plurality of delivery types available in a media network, the method comprising:
A method for automatically assigning content to devices in a user's media network, the method comprising:
receiving a user input selecting media content;
receiving a second user input identifying a content item;
determining which one of the plurality of delivery types is associated with a rule that is satisfied by the selected media content by comparing a condition of each rule associated with each of the plurality of delivery types to a content attribute of the selected media content;
determining, by the processing circuitry, a first delivery type of a plurality of delivery types that is associated with the content item;
in response to determining that the rule is satisfied by the selected media content, automatically assigning the delivery type associated with the rule as the destination of the selected media content; and
applying, by processing circuitry, the rule to the determined first delivery type associated with the content item to select a first device of the plurality of devices to which to direct the content item;
in response to determining that the content attribute of the selected media content does not correspond to the condition of the rule for any of the plurality of delivery types, automatically assigning a default delivery type as the destination of the selected media content.
(Claim 4)
The method of claim 1, further comprising: determining that the selected first device is not available; and in response to determining that the selected first device is not available, directing the content item to a default device.


.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed invention is directed towards the same invention found allowable in the above cited U.S. Patent Numbers 8,418,206; 9,307,281; 9,736,527; 10,158,910; and 10,791,362. Namely, the invention is a method and system for selecting destinations for user selected content wherein rules are established for selecting delivery types (destinations) and satisfaction of the rules is determined by content attributes associated with the content, wherein inclusion of a default delivery type is further defined in the event that requested content does not satisfy any predefined rule. This overcomes the prior art which teaches similar inventions for selecting content destinations according to predefined rules, such as Iwamura (5,883,621), Barber (8,028,315), Wood (2002/0057893) and Smith (2008/0194272).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421